EVERETT, Chief Judge
(concurring):
Judge Kastl, writing for a majority in the court below, states:
We read these opinions to say that informal exchanges between the prosecution and defense, such as those which occurred here with Lieutenant Colonel R[SJA] and Captain Y [Area DC], cannot be considered delays at the request or *301with the consent of the defense as envisioned by R.C.M. 707(c)(3).
28 MJ 888, 890 (1989). This statement is too sweeping and seems to require that a “request” be made or a “consent” be given in a formal manner. In my view, a request can be made informally in a telephone call, or consent can be given verbally or perhaps even by a nod or other gesture. Of course, such a practice is not desirable, and a request or consent should be documented.
On the other hand, the request or consent must be explicit and not be mere acquiescence; and I believe this is the point that Judge Kastl sought to make. The record here is woefully lacking in evidence of a request for delay or of consent thereto. Certainly, in the exercise of its fact-finding power, the Court of Military Review could properly find that there had been no request for or consent to the delay from March 9 to March 22. Indeed, I suspect this was the finding intended by Judge Kastl. Obviously, such a finding would require setting aside the affected guilty findings and dismissal of charges.
Even though I expect that the ultimate result will be the same, I believe that generally a remand for clarification is desirable when there exists a risk that the decision of the court below rests on an erroneous premise. Therefore, I concur.